Citation Nr: 0323938	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

The propriety of the initial 30 percent rating assigned 
following the grant of service connection for ulnar nerve 
pathology of the right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The veteran served on active duty for training from November 
1969 to March 1970 and from April 1973 to May 1973.

This appeal originates from a rating decision in June 2000 
that granted service connection for ulnar nerve pathology of 
the right elbow secondary to service-connected disability of 
residuals of a right hand fracture, and assigned a 20 percent 
evaluation effective October 2, 1992.  In February 2001, the 
RO increased the veteran's evaluation to 30 percent, also 
effective October 2, 1992.  The veteran filed a notice of 
disagreement with this determination in March 2001, and a 
statement of the case was issued in March 2002.  The veteran 
perfected his appeal to the Board of Veterans' Appeals 
(Board) in April 2002.  

Pursuant to the veteran's March 2002 request for a hearing 
before RO personnel, he was notified of a scheduled hearing 
in June 2002.  However, in June 2002, the veteran canceled 
his hearing request and asked that the hearing not be 
rescheduled.  He was thereafter scheduled for another hearing 
before RO personnel pursuant to a June 2003 request by his 
representative, but he failed to appear for that hearing.

The Board has characterized the issue as one involving the 
propriety of the initial evaluation assigned following the 
grant of service connection, consistent with the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  Since the October 1992 effective date of the grant of 
service connection, the veteran's ulnar nerve pathology of 
the right elbow has been manifested by decreased sensation 
and pain, indicative of no more than moderate incomplete 
paralysis. 

3.  While the record includes findings of a well-healed elbow 
scar, the record also includes medical findings suggesting 
that the veteran has had a painful and tender scar over the 
right medial epicondyle since the October 1992 effective date 
of the grant of service connection for ulnar pathology of the 
right elbow.


CONCLUSIONS OF LAW

1.  As the assignment of an initial 30 percent evaluation for 
ulnar nerve pathology of the right elbow was proper, the 
criteria for a higher initial evaluation have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic 
Code 8516 (2002).

2.  Affording the veteran the benefit of the doubt, the 
criteria for assignment of a separate 10 percent evaluation 
for a painful and tender scar of the right medial epicondyle, 
from the effective date of the grant of service connection, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7804 
(pre and post August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal, as all notification and development action 
needed to render a fair decision on these claims has been 
accomplished.

As evidenced by the March 2002 statement of the case (SOC) 
and July 2002 supplemental statement of the case (SSOC), the 
veteran has been furnished the pertinent laws and regulations 
governing the claim and the reasons for denial.  Hence, the 
Board finds that he has been given notice of the information 
and evidence needed to substantiate the claim and has been 
afforded opportunities to submit such information and 
evidence.  The Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In the March 2001 letter the appellant of the 
award of the 30 percent evaluation for the condition under 
consideration, the RO also provided notice of VCAA duty to 
assist requirements, the information needed to obtain 
outstanding medical evidence pertinent to the claim on 
appeal, and an indication that the RO would attempt to obtain 
any such medical evidence for which sufficient information, 
and, if needed, authorization, was provided.  The February 
2001 rating decision, March 2002 SOC and July 2002 SSOC 
informed the veteran of the evidence then of record.        

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
associating with the record pertinent outstanding VA 
treatment records, and arranging for the veteran to undergo 
VA examinations, most recently performed in June 2002.  The 
veteran was also afforded two opportunities to attend RO 
hearings per his requests, but he either canceled or failed 
to appear at the hearings.  The Board further points out that 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of either claim that has not been obtained.  In fact, the 
veteran's representative stated in writing in February 2003 
that the veteran requested that his claims file be forwarded 
to the Board for final disposition.

Under these circumstances, the Board finds that adjudication 
of this claim under consideration on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

II.  Background

In October 1992, the veteran filed a supplemental claim for 
service connection for ulnar nerve pathology of the right 
elbow secondary to his service-connected disability of 
residuals of fracture of the right hand.

The veteran was hospitalized by VA in December 1992 for right 
ulnar nerve exploration.  He was discharged to home in good 
condition with returning ulnar nerve sensation.  He still had 
decreased sensation in light touch, but had sensation to deep 
pressure and pinprick.

During a January 1993 VA neurological examination, the 
examiner remarked that the veteran was right handed.  During 
the examination, the veteran complained of weakness of the 
right hand and numbness, and an inability to completely 
stretch his right arm or perform complicated function with 
his right hand.  Physical examination revealed a well-healed 
recent postoperative scar along the lateral aspect of the 
right arm and forearm measuring 24 centimeters in length.  
The scar was slightly tender to touch.  There was 
hypoesthesia on the ulnar surface of the forearm.  The 
veteran was able to touch his thumb with all of his fingers.  
His right hand grip was very poor.  He had dysesthesia of the 
dorsum of the right hand and a painful right shoulder.  The 
assessment was history of injury of the right hand, including 
thumb and fingers, status post surgical procedure consisting 
of ulnar nerve transfer with residual neurological deficits 
manifesting with a poor grip of the right hand at least at 
the time of the examination.

During a personal hearing before a hearing officer at the RO 
in November 1994, the veteran testified that he experienced 
pain in the right elbow and had a sore spot just below the 
elbow.  He also said that his right upper extremity condition 
worsened as a result of the surgeries.  His wife testified 
that he had pain radiating up his arm.

During a December 1994 VA neurological examination, the 
veteran complained of radiating pain from the hand through 
the elbow.  Motor examination revealed normal bulk of all 
muscles in the right hand.  There was possible mild weakness 
of the first dorsal interosseus, but the other ulnar muscles 
were of normal strength.  There was no Tinel sign.  A well-
healed scar was noted on the forearm at the sight of the 
ulnar transposition.  Sensory examination revealed loss of 
sensation limited to the entire 5th digit and the medial 
aspect of the 4th digit, but numbness did not extend more 
than 1 centimeter proximally on the hand itself. The 
remainder of the sensory examination was within normal 
limits.  Electromyogram (EMG) and nerve conduction studies 
from 1989, 1990, and 1992 were reviewed and showed evidence 
of slowing of ulnar nerve conduction across the elbow with a 
successful response to ulnar transposition surgery. 

In February 1995 report, a VA examiner wrote that the 
veteran's prior surgeries included transposition of the ulnar 
nerve at the elbow.  He remarked that the sensory loss in 
this distribution resolved and the veteran's disability at 
that time could not be attributed to any ulnar lesion at the 
elbow.

An EMG was performed in March 1995 revealing an abnormal 
study, but no electrodiagnostic evidence of a right ulnar 
mononeuropathy by either nerve conduction studies or needle 
examination.

In July 1995, a VA examiner evaluated the veteran in the 
neurology clinic. It was noted that the veteran had symptoms 
consistent with an ulnar neuropathy at that time, for which 
he had two surgeries with transposition of the ulnar nerve at 
the right elbow.  His symptoms improved slightly. He 
continued to have symptoms of numbness and tingling in his 
fingers in the ulnar distribution of the right hand, along 
with weakness. He had EMG and nerve conduction studies which 
showed a median neuropathy on the right, but a normal ulnar 
nerve.  The veteran also had five surgeries on that arm, 
including his wrist and shoulder.  The examiner stated that 
it was quite possible that the veteran's symptoms of 
paresthesias and dysthesias involving the right arm, when the 
regions with scars from the prior surgeries (the dorsum of 
the right hand and the elbow) were touched, were post 
surgical complications.  However, the examiner also stated 
that the veteran might also have suffered median nerve injury 
when his arm was hurt in 1973, resulting in the most recent 
EMG and nerve conduction study results.  The veteran had no 
complaints or neurological deficits consistent with a median 
neuropathy.

In February 1996, the veteran was seen in the 
emergency/triage area of a VA medical facility complaining of 
right arm pain and a jumping sensation in his right elbow.  
He was given an impression of rule out new damage/injury.

An October 1996 EMG and nerve conduction study showed mild 
abnormality of mild carpal tunnel syndrome, bilaterally, but 
completely asymptomatic on the left, and no ulnar neuropathy 
or radiculopathy shown electrodiagnostically.  The examiner 
opined that the veteran's problem was most likely related to 
musculoskeletal rather than neurologic deficit.

The veteran and his wife testified in November 1996 before a 
hearing officer at the RO.  He and his wife provided 
essentially the same testimony as in November 1994.  The 
veteran related that the nerves jumped around in the right 
arm and right elbow.  He also stated that the jumping of his 
nerves in his right arm prevented him from sleeping at night.  
He added that he had steady pain in his elbow.

Findings from a March 1997 VA orthopedic examination show 
that the veteran had full range of motion in his elbow with a 
20 centimeter scar on the medial aspect of the elbow.  There 
was also numbness along the ulnar area on his forearm.  X-
rays of the right elbow revealed small spurs involving the 
posterior olecranon and medial humeral epicondyle.    

VA outpatient treatment records were obtained that are dated 
in the 1990s and show complaints of pain, numbness and 
evaluation for physical therapy for various right upper 
extremity areas, including the elbow.

In January 1999, pursuant to the Board's April 1998 remand, 
the veteran underwent a VA orthopedic examination.  He 
complained of right elbow pain and was able to point to an 
area of exquisite tenderness near the distal aspect of the 
incision on the right medial aspect of his elbow which was 
also exquisitely tender to point touch.  He complained of 
intermittent night pain and some cold intolerance.  Physical 
examination of the right elbow revealed a well-healed 
incision centered over the medial epicondyle.  He had 
exquisite tenderness over a point at the mid portion of the 
distal aspect of the incision which was exquisitely tender to 
touch.  The incision measured approximately 20 centimeters in 
length.  There was no evidence of erythema. Tinel's test over 
the medial epicondyle was negative at that time, but more 
distally over the site of the exquisite tenderness was 
definitely positive with radiation of symptoms and 
dysesthesias distally as well as proximally.  Elbow range of 
motion was active for the right elbow from 5 degrees to 115 
to 120 degrees, to near full extension. Pronation and 
supination were 85 degrees and 85 -90 degrees, bilaterally. 
Wrist palmar flexion and dorsiflexion were accomplished to 50 
degrees, bilaterally. 

In February 1999, also pursuant to the Board's remand of 
April 1998, the veteran underwent a VA neurological 
examination.  Physical examination of the extremities 
revealed multiple scars over the right arm, including a 12-
inch scar over the inner arm.  Motor examination revealed no 
focal weakness on formal muscle testing and no evidence of 
atrophy of intrinsic hand muscles was present.  Reflexes were 
symmetrical and graded 2/4 at the biceps, triceps, 
brachioradialis and patella.  Sensory examination was 
significant for dysesthesias over the scars mentioned and 
decreased pinprick over the lateral 3rd, 4th, and 5th 
fingers.  Coordination examination revealed intact finger-to-
nose testing.  The diagnosis was history of distal ulnar 
nerve lesion related to crush injury in 1973.  The 
examination was significant for sensory loss in a distal 
ulnar nerve distribution without motor weakness.  An EMG 
showed no evidence of ulnar nerve abnormalities at the elbow 
which could contribute to the veteran's pain.  A repeat EMG 
was performed which showed abnormal findings, and an 
impression was given of entrapment of the sensory branch of 
the right ulnar nerve most likely in the scar tissue of the 
elbow.  Motor branch was normal at that time.

On file is a February 2001 addendum from a VA physician who 
reported that the veteran was under his care in the internal 
medicine clinic and, according to his medical records, had 
had chronic pain in his right arm for approximately 10 years.  
He said the veteran had been thoroughly evaluated by a number 
of specialists and despite several attempts at surgical 
treatment, and a variety of pain medication and techniques, 
the veteran continued to have impaired function and pain in 
his arm.  He said the veteran had been on a stable medication 
regimen for at least the last year and a half without any 
clinical change, and he did not anticipate any likely changes 
in his condition or treatment plan in the near future.

A June 2002 VA clinic record shows that the veteran requested 
a letter by phone stating that he was unemployable.  The VA 
clinic responded by providing a letter from the veteran's 
treating physician stating that the veteran continued to have 
impaired function and pain in his right arm and that as a 
result a functional capacity evaluation was performed by the 
Occupational Therapy Department in February 2001.  The 
physician said that the findings from that evaluation 
revealed that the veteran was best suited to handle a job in 
the sedentary physical demand category described as being 
able to exert a force for lifting, carrying pushing and 
pulling of up to 10 pounds.  Also, due to discomfort and 
safety conditions, the veteran should avoid jobs reaching 
overhead, bending, balancing and crawling and could tolerate 
occasional squatting and stair climbing.  The physician added 
that the veteran could benefit from a job where he was not 
exposed to cold and damp weather because of his report that 
they aggravated his right upper extremity.

During a VA examination in June 2002, the veteran complained 
of persistent numbness over the medial elbow, along with 
hypersensitivity just anterior to the medial elbow on the 
right.  He also experienced pain in the elbow with barometric 
changes.  The elbow pain occurred on a daily basis with a 
flareup level of 10/10.  His baseline level of pain was a 
5/10.  Presently, he was not taking any medication for this, 
and not performing any therapy.  On examination the right 
elbow had essentially full range of motion in flexion, 
extension, pronation and supination.  He had a well-healed, 
approximately 20 centimeter scar over the medial elbow 
consistent with a previously ulnar nerve decompression.  He 
also had a patch of decreased sensation, approximately 10 
centerminers in diameter and centered just posterior to his 
scar along the medial posterior forearm.  There was decreased 
sensation in this area to light touch.  Just anterior to the 
scar over the origin of the medial antebrachial coetaneous 
nerve, the veteran had a positive Tinel sign with radiation 
over the medial elbow.  Posterior to his medial epicondyle, 
he had a negative Tinel sign, and he had a negative elbow 
flexion test.  Further findings revealed 5/5 strength on 
elbow flexion and extension, as well as finger abduction, 
thumb extension and finger flexion.  The veteran also 
demonstrated full range of motion in his wrist and finger 
joints.  X-rays of the right elbow revealed degenerative 
change at the ulnohumeral articulation, as well as an 
osteophyte off the posterior olecranon.  X-rays were 
otherwise in normal limits.  

The veteran's assessment included probable right medial 
antebrachial cutaneous nerve neuroma causing some neurologic 
symptoms along the medial elbow with an area of decreased 
sensation approximately 10 centimeters in diameter along the 
medial elbow.  It also included right elbow degenerative 
joint disease, which was mild to moderate with a minimal 
restriction in range of motion, but symptomatic with 
barometric pressure changes.  The examiner opined that with 
flare-ups, the veteran's right elbow range of motion could be 
limited by as much as an additional 10-15% of his current 
range of motion.  He added that currently, the veteran did 
not demonstrate any weakness in the ulnar nerve distribution 
or sensory deficit.  However, he did demonstrate evidence of 
a residual medial antebrachial cutaneous nerve neuroma, and 
in addition, demonstrated decreased sensation in that nerve's 
distribution indicating probable nerve dysfunction.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, cited to above, the Court noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where the 
question for consideration is the propriety of the initial 
evaluation assigned, as in this case, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

The veteran's medical records show that he is right-handed.  
His right arm disability is currently evaluated under 
38 C.F.R. § 4.124a, Diagnostic Code 8516, for paralysis of 
the ulnar nerve.  Under this code, regarding the major 
extremity, a 10 percent evaluation is warranted for 
incomplete paralysis that is mild, and a 30 percent 
evaluation is warranted when it is moderate.  For a 40 
percent evaluation, there must be incomplete paralysis that 
is severe.  A 60 percent evaluation is warranted for complete 
paralysis with "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (2002).  

In the instant case, the criteria for an evaluation in excess 
of 30 percent for the veteran's service-connected disability 
have not been met at any point since the October 1992 
effective date of the grant of service connection.  As a 
starting point, there is no evidence that the veteran has 
motor weakness associated with his right ulnar nerve 
pathology.  Motor examination findings in December 1994 
revealed normal strength of the ulnar muscles, except for 
possible mild weakness of the first dorsal interosseus.  
Furthermore, the February 1999 VA examiner stated that the 
veteran had no motor weakness, and the veteran was similarly 
noted by the June 2002 VA examiner to have no demonstrated 
weakness in the ulnar nerve distribution.  Examination 
findings also reveal that the veteran was able to touch his 
thumb with all his fingers during the January 1993 
neurological examination and had full or near full range of 
motion of his elbow during VA examinations in March 1997 and 
January 1999.  Moreover, a February 1999 VA examination 
report notes that finger to nose testing was intact, and a 
June 2002 VA examination report again shows that the veteran 
had full range of motion of his right elbow.

The main component of the veteran's service-connected ulnar 
nerve pathology of the right elbow is decreased sensitivity 
(hypoesthesia) and pain.  These findings are noted in almost 
all of the veteran's examination reports dating back to at 
least January 1993.  Thus, in accordance with VA's schedule 
of ratings for diseases of the peripheral nerves, where the 
involvement is wholly sensory, the rating should be for the 
mild, or at the most, moderate degree.  38 C.F.R. § 4.124a.  
Accordingly, the veteran's current 30 percent rating under 
Code 8516 for moderate, incomplete paralysis of the ulnar 
nerve most approximates the level of his nerve disability of 
the right elbow.  

As the criteria for the next higher, 40 percent, evaluation 
for severe incomplete paralysis are not met, it follows that 
the criteria for a 60 percent evaluation likewise are not 
met.  That is, there is no evidence of griffin claw 
deformity, muscle atrophy, or loss of extension of the ring 
and little fingers.  Although findings of wrist flexion to 50 
degrees in January 1999 revealed some limitation of motion 
(see 38 C.F.R. § 4.71a, Plate I (showing normal wrist flexion 
to 80 degrees)) thus indicating possible weakened wrist 
flexion, this criterion by itself does not adequately satisfy 
the criteria under Code 8516 for a 60 percent rating.  

Alternatively, the Board has also considered whether a higher 
rating is warranted for the right elbow disability on the 
basis of limitation of motion.  In evaluating limitation of 
flexion of the major forearm, a 40 percent rating is assigned 
for limitation to 55 degrees and a 50 percent rating is 
assigned for limitation to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  In evaluating limitation of extension 
of the major forearm, a 40 percent rating is assigned for 
limitation to 100 degrees and a 50 percent rating is assigned 
for limitation to 110 degrees.  A 30 percent rating is 
assigned for limitation to 90 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.  

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Since 
the rating codes indicated above contemplate limitation of 
movement of the right upper extremity, the Board is required 
to consider whether the next higher rating is warranted based 
on additional functional loss due to pain or other pathology.

In this case, recent findings revealed degenerative joint 
disease of the veteran's right elbow which was mild to 
moderate, with a minimal restriction in range of motion.  
More specifically, the examiner opined in June 2002 that with 
flare-ups, the veteran's right elbow range of motion could be 
limited by as much as an additional 10 - 15% of his current 
range of motion.  38 C.F.R. § 4.71a, Codes 5003 and 5010. 

However, in view of the veteran's demonstrated full or nearly 
full range of motion of the right forearm, a higher than 30 
percent rating would not be warranted, even with 
consideration of functional loss due to pain.  In other 
words, as the objective range of motion findings of the right 
elbow do not warrant the minimum compensable evaluation under 
either Codes 5206 or 5207 for limitation of flexion or 
extension of the right forearm, respectively, the additional 
10 to 15 percent of motion loss during flare-ups of pain 
certainly would not demonstrate overall disability warranting 
any rating in excess of the currently assigned 30 percent 
evaluation.  Hence, a higher rating is not warranted on the 
basis of limitation of motion, even during flare-ups of pain.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. App. at 204-7.  

For the foregoing reasons, the Board is unable to assign a 
schedular rating in excess of the currently assigned 30 
percent for ulnar nerve pathology of the right elbow.  
Additionally, the Board points out that 38 C.F.R. 
§ 3.321(b)(1) provides no basis for assignment of a higher 
rating for the veteran's right elbow disability, as the 
disability is not shown to be so exceptional or unusual as to 
warrant any higher evaluation on an extra-schedular basis.  
There simply is no evidence that the veteran's right elbow 
disability results in marked interference with employment, or 
frequent periods of hospitalization, or that either otherwise 
renders impractical the application of the regular schedular 
standards, the Board is not required to refer the claim for 
compliance with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Notwithstanding the above, the Board finds a basis for 
assignment of a compensable rating for separate and distinct 
right elbow disability.  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14). Despite findings that the veteran's right 
elbow scar is well-healed, there also are findings that the 
scar is tender thus warranting a separate rating for a 
painful and tender scar.  Specifically, on VA examination in 
January 1993, the examiner found a well-healed recent 
postoperative scar along the lateral aspect of the right arm 
and forearm measuring 24 centimeters in length that was 
slightly tender to touch.  More recently, on VA examination 
in January 1999, the examiner noted a well-healed, medial 
incision centered over the medial epicondyle that was 
approximately 20 centimeters in length; that examiner also 
noted that there was "exquisite tenderness" over a point at 
the mid portion of the distal aspect of the incision which 
was "exquisitely tender to touch".  Resolving all 
reasonable doubt in the veteran favor, the Board determines 
that these findings thus entitle the veteran to a maximum, 10 
percent, rating under 38 C.F.R. § 4.118, Diagnostic Code 
7804, for a tender and painful scar.  

It should be noted that by regulatory amendment effective 
August 30, 2002, changes were made to the schedular criteria 
for evaluating diseases of the skin.  Where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In the 
veteran's case, however, as both versions of the Diagnostic 
Code 7804 provide for a rating of 10 percent for a tender and 
painful scar, neither version is more advantageous to the 
veteran.  See 38 C.F.R. § 4.114, Diagnostic Code 7804 (2000 & 
2002).  Hence, there is no due process bar for the Board 
proceeding with the initial assignment of a separate, 10 
percent, rating under this code.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an initial rating in 
excess of 30 percent for ulnar nerve pathology of the right 
elbow (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)), but 
that, with resolution of all reasonable doubt in the 
veteran's favor, the evidence supports the assignment of a 
maximum and separate 10 percent rating for a painful and 
tender scar over the right medial epicondyle from October 2, 
1992 effective date of the grant of service connection.  


ORDER

An initial rating in excess of 30 percent for ulnar nerve 
pathology of the right elbow is denied.

A separate, 10 percent rating for a scar over the right 
medial epicondyle, from the effective date of the award of 
service connection, is granted, subject to the law and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:



?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

